SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

646
CAF 12-01975
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF PAULINE KEICHER, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

DONALD SCHEIFLA, RESPONDENT-RESPONDENT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR PETITIONER-APPELLANT.

BERNADETTE M. HOPPE, BUFFALO, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Rosalie
Bailey, J.), entered October 1, 2012 in a proceeding pursuant to
Family Court Act article 8. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner brought a petition in March 2012 pursuant
to Family Court Act article 8 alleging that respondent committed
various family offenses. Family Court granted respondent’s motion to
dismiss the petition, without prejudice, pursuant to CPLR 3211 (a)
(7). We affirm. The court determined that, because the petition
failed to specify when the alleged incidents occurred, the court was
unable to ascertain whether the allegations were the subject of a
December 2011 hearing following which the court dismissed the petition
for failure to prove the allegations by a preponderance of the
evidence. Any allegations concerning events that were the subject of
the 2011 hearing were barred by collateral estoppel (see Maybaum v
Maybaum, 89 AD3d 692, 695), and thus the petition would have been
properly dismissed to that extent. We are unable to review the
propriety of the court’s decision, however, because petitioner failed
to include in the record on appeal either the petition that was the
subject of the 2011 hearing or the transcript of that hearing.
Petitioner, “as the appellant, submitted this appeal on an incomplete
record and must suffer the consequences” (Matter of Santoshia L., 202
AD2d 1027, 1028).




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court